Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/23/2021 has been entered. Claims 1-5 and 7 remain pending.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Applicant’s Remarks on Page 7 detail that [0045] of Cho details the user input of instructions as only being related to control of the movement of the head unit. The details of [0045] detail that the user directly inputs instruction into the control device, and that the control device controls the measuring unit. It does not provide details that restrict the instructions as input from the user to only be related to that of one aspect of the control device such as control of movement of the head unit. Since the control device is capable of operating under user input and it is specifically stated that the control device that operates under user input is also in control of the measuring unit, the user input of instructions could be related to that of control of the measuring unit. On Page 8 of Applicants Remark, Applicant details that Paz including a computer does not make it obvious to be used in the recited way as claim 1.  As Paz details in Column 6, Lines 21-30, the control system includes the display and input and that the control system with the computer is to operator the instruments to analyze, measure, or .
The amendment to the limitation of Claim 1 of “an operation input section configured to input information includes a frequency of the alternating current signal and a bias current supplied to the target object” is taught by the previously supplied prior art Paz (US7383140). On Column 2, Lines 41-67 and Column 3, Lines 1-10, Paz details that the current source signal has different tones (frequencies), and that the current signal is applied across the electronic component that is to be measured. Further, Paz teaches that on Column 6, Lines 21-30 that an instrument control system for control of the unit and process under test is performed by a computer which has input devices. As Paz teaches the measurement system supplying the current with tones (frequencies) has user input control, and further on Page 2, Lines 55-60 details that calibration of the current signal occurs prior to measurement, the system is capable of having an adjustment to the bias current and frequency (as Column 3, Lines 1-35 details various types of current signals and tones to use) for the measurement of a component. The further additional limitation to Claim 1 to “set the pair of measurement parts to the frequency and bias current input by the operator” is taught by the previously relied prior arts Cho (US20150089801) and Paz. Cho details in [0053] that the measuring member includes a power source that applies a current to the terminals of the measuring member.  As Paz provides details of the current signal with tones and different frequencies (Column 2, Lines 41-64), the combination of Cho in view of Paz teaches the limitation.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20150089801) in view of Paz (US7383140).
In regards to Claim 1, Cho teaches “An electrical characteristic acquisition apparatus (Measuring member 5300 – Figure 8-10, [0053]) for acquiring an electrical characteristic of a target object (measuring member 5300 electrically connected to measuring terminals, measure type and value of element E using signal received from terminals – [0053], Figure 8-10) by supplying an alternating current signal to the target object (power applied from the measuring member to the element may be AC power – [0053]), the electrical characteristic (head unit picks up element E, head unit includes head 3100 and picker 3200 – [0034], Figure 3) to mount the component on a circuit board (head unit picks up element E and attaches element E to substrate – [0034]; substrate can be a PCB – [0026]), the electrical characteristic acquisition apparatus comprising: a holding table including a groove configured to receive the component released from a nozzle of the mounting machine (element support 5350 to hold element E – [0060], Figure 8; element support groove 5351 in element support 5350 – [0061], Figure 8; head unit includes picker to pick up the element E using vacuum-adsorption technique – [0034]), the component being the target object (element E – [0060], Figure 8-10); a holding table moving device including a pair of measurement parts configured to move towards and away from each other and hold the component in the groove in a measuring state where the alternating current signal is supplied to the component via the pair of measurement parts to acquire the electrical characteristic of the component (measuring member includes measuring terminals 5310, 5320 – [0053], Figure 8-10; measuring terminal 5320 connected to driver to move towards the component – [0063], Figure 9); and a controller operatively connected to the holding table moving device (user may directly input instructions into control device 6000 – [0045]; control unit 6000 connected to feeder 4000, head unit 3000, and measuring member 5200 – Figure 5), and after the input information is input, set the pair of measurement parts to the bias current (measuring member 5300 connected to measuring terminals 5310 and 5320, with measuring member include a power source configured to apply a current to the element in contact with measuring terminals – [0053]; control device 6000 controls element value measuring unit to measure the value of element E – [0045]), and control the holding table moving device to hold the component in the measuring state (control device 6000 controls element value measuring unit to measure the value of element E – [0045]).”
Cho does not teach “an operation input section configured to input information includes a frequency of the alternating current signal and a bias current supplied to the target object; a display configured to display the input information inputted via the operation input section, the operation input section and the display, the controller configured to request, via the display, an operator to input the input the input information with the operation input section; set the pair of measurement parts to the frequency and bias current input by the operator.”
	Paz teaches “an operation input section configured to input information includes a frequency of the alternating current signal and a bias current supplied to the target object (source signals of different frequencies, tones; tones have highest magnitude – Column 2, Lines 65-67 and Column 3 Lines 1-10; current signal is applied across the electronic component to be measured, with the current signal having first and second tones – Column 2, Lines 41-50; current signal applied can be calibrated prior to measurement – Column 2 Lines 55-64), the input information being input by an operator (instrumentation control system with input devices – Column 6, Lines 20-30); a display configured to display the input information inputted via the operation input section (instrumentation control system includes a display screen – Column 6, Lines 21-29), the operation input section and the display, the controller configured to request, via the display, the operator to input the input the input information with the operation input section (instrumentation control system with host computer connected to instruments, host computer having display screen and input device such as keyboard, computer operate with the instruments to measure, control a unit under test – Column 6, Lines 20-30, Figure 3A); set the pair of measurement parts to the frequency and bias current input by the operator (current signal applied across the electronic component, with the current signal having tones of different frequencies – Column 2, Lines 41-64; calibrate AC current ranges – Figure 12; Controlling unit under test, with control system having keyboard input – Column 6, Lines 20-30).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching Paz to have an operational input of the settings of the alternating current used for testing of an electronic component. Doing so would improve the capabilities of measuring a component in a component mounter for mounting the component to a substrate.
	
	In regards to Claim 5, Cho in view of Paz discloses the claimed invention as discussed above and Paz further teaches “the target object comprises a coil (electronic component such as inductor – Column 7, Lines 38-45), and wherein the electrical characteristic acquisition apparatus acquires an impedance of the target object as the electrical characteristic of the target object (measured response signal includes magnitude and phase angle of the measured impedance – Column 8, Lines 53-64).”

	In regards to Claim 7, Cho in view of Paz discloses the claimed invention as discussed above and Cho further teaches “wherein the controller is configured to control the holding table moving device to shift a clamping state (movement of first driver 5370 controlled by control device 6000 - [0065]; movement of second driver 5380 controlled by control device 6000 – [0066]), where the pair of measurement parts clamps the component held on the holding table, to the measuring state  (measuring member 5300 in operating mode, element E is in support groove 5351, terminal driver moves towards first measuring terminal 5310 until terminals of element E contact first and second measuring terminals 5310, 5320 – [0071], Figure 8-10), where the holding table is moved with a set value or more away from the component, to enable the electrical characteristic of the target object to be measured (terminal driver 5360 moves until terminals are in contact and when in contact measuring circuit 5330 measures the element – [0071]; While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114).”


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Paz and Makino (US20170173637).
In regards to Claim 2, Cho in view of Paz discloses the claimed invention as discussed above and Cho further teaches “wherein an electrical characteristic of the target object is acquired (measuring member 53000 electrically connected to measuring terminals, measure type and value of element E using signal received from terminals – [0053], Figure 8-10); wherein the controller controls the alternating current signal generation device to generate the alternating current (measuring member include a power source configured to apply a current to the element in contact with measuring terminals – [0053]; control device 6000 controls element value measuring unit to measure the value of element E – [0045]) at the frequency input by the operator.”
Paz further teaches “an alternating current signal generation device configured to generate the alternating current signal supplied to the target object (measuring device and signal generator device operable to measure an electronic component – Column 6, Lines 40-50); the input information input via the operation input section by the operator (instrumentation control system with input devices – Column 6, Lines 20-30); wherein the controller controls the alternating current signal generation device to generate the alternating current at the frequency input by the operator (calibrate AC current ranges – Figure 12; Controlling unit under test, with control system having keyboard input – Column 6, Lines 20-30); wherein an electrical characteristic of the target object (measured impedance – Column 8, Lines 45-55) is acquired by supplying the alternating current signal (measuring device and signal generator device operable to measure an electronic component – Column 6, Lines 40-50) controlled by the alternating current signal control section to the target object.”
Cho in view of Paz does not teach “wherein the controller includes an alternating current signal control section configured to control the alternating current generation device, so as to control the alternating current signal supplied to the target object.”
 Makino teaches “wherein the controller includes an alternating current signal control section configured to control the alternating current generation device, so as to control the alternating current signal supplied to the target object (frequency adjuster outputs a control signal to the AC power supply – [0078]).”


	In regards to Claim 3, Cho in view of Paz and Makino discloses the claimed invention as discussed above and Paz further teaches “input by the operator (instrumentation control system with input devices – Column 6, Lines 20-30).”
	Makino further teaches “the alternating current signal generation device includes a frequency adjuster configured to change the frequency of the alternating current signal (frequency adjuster – [0078]), and whereinPreliminary Amendment the alternating current signal control section comprises a frequency control section configured to control the frequency adjuster to cause a frequency of the alternating current signal to approach the frequency input (“control signal is outputted to the AC power supply to reach a frequency f2 which is higher than frequency f1 by a predetermined value” – [0078]).”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Paz, Makino, and Sobolewski (US7782043).
	In regards to Claim 4, Cho in view of Paz and Makino discloses the claimed invention as discussed above and Paz further teaches “wherein the input information includes input current information which represents a magnitude of the current of the alternating current as the magnitude of the alternating current signal (source signals of different tones; tones have highest magnitude – Column 2, Lines 65-67 and Column 3 Lines 1-10; instrumentation control system with input devices – Column 6, Lines 20-30).”
	Cho in view of Paz, and Makino does not teach “the alternating current signal generation device includes the bias current adjuster configured to change a bias current of the alternating current of the alternating current signal, and wherein the alternating current signal control section comprises a bias current control section configured to control the bias current adjuster to cause a magnitude of the bias current of the alternating current to approach the magnitude of the bias current information input.”
	Sobolewski teaches “the alternating current signal generation device includes a bias current adjuster configured to change the bias current of the alternating current of the alternating current signal (variable bandwidth bias loop that connects to the device under test – Column 2, Lines 1-5), and wherein the alternating current signal control section comprises a bias current control section configured to control the bias current adjuster to cause a magnitude of the bias current of the alternating current (measurement system with bias section, measurement section, and controller – Column 1, Lines 45-49) to approach the magnitude of the bias current information input (selecting bandwidth for bias loop to get desired bias – Column 2, Lines 13-23).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in view of Paz, and Makino to incorporate Sobolewski’s teaching of a variable bandwidth bias loop. Doing so would improve the measuring of impedance of a device under test by reducing losses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863